Citation Nr: 1708635	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dental disability due to dental trauma to the gums, jaws, and teeth for compensation purposes.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2015, the Board reopened previously denied claims for the issues on appeal and remanded the issues for additional development.  The decision also granted entitlement to class IV VA outpatient dental treatment.  The case was remanded again for additional development in May 2016.


FINDINGS OF FACT

1.  A dental disability due to dental trauma to the gums, jaws, and teeth for compensation purposes was not manifest during active service; and, the preponderance of the evidence fails to establish that a disability manifest during this appeal is etiologically related to service.

2.  A neck disability, including arthritis, was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that a disability manifest during this appeal is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability due to dental trauma to the gums, jaws, and teeth for compensation purposes have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.3 (2016).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in January 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

For VA compensation purposes the loss of teeth due to the loss of substance of the body of the maxilla or mandible are disabilities but only if due to bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2016).  It is noted that the loss of the alveolar process as a result of periodontal disease are not disabling for VA purposes.  

VA's Adjudication Procedures Manual (M21-1) notes that bruxism, defined as excessive grinding of the teeth and/or excessive clenching of the jaw, cannot be evaluated as a stand-alone service connection disability.  It is noted, however, that the condition may be considered on a secondary basis as a symptom of a service-connected disability, such as an anxiety disorder or temporomandibular joint (TMJ) dysfunction.  See M21-1, IX.ii.2.3.e.

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection for arthritis to the neck or cervical spine via the demonstration of continuity of symptomatology is applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has a dental disability due to dental trauma to the gums, jaws, and teeth and a neck disability as a result of active service.  He reported having sustained injuries during basic training and during service in Vietnam.  Records show he served in the Republic of Vietnam from November 1966 to December 1967.

Service treatment records show the Veteran sustained a laceration to the labial fold of the upper lip in January 1966 during training when he ran into a pole on the obstacle course.  Five sutures were placed and two days later he was discharged to light duty.  No other injury was identified.  Dental reports in January 1966 noted sutures in the area of teeth number seven and eight.  A June 1966 hospital report noted that approximately four months earlier the Veteran had fallen in boot camp striking the right side of his face and sustained lacerations to the right side of the face and head.  It was noted he had been unconscious for five minutes and was slightly confused and foggy for several days.  A general physical examination at that time was found to be entirely within normal limits.  A diagnosis of migraines was provided.  The service records are otherwise negative for complaint, treatment, or diagnosis of any disorder to the gums, jaws, teeth, or neck.  The Veteran's December 1967 separation examination revealed normal clinical evaluation of the mouth, neck, and spine.  

Private hospital records dated in August 2002 noted magnetic resonance imaging (MRI) studies revealed bilateral temporomandibular joint (TMJ) menisci anterior displacement with reduction.  An October 2002 report noted the Veteran underwent surgery for right TMJ dysfunction.  

VA treatment records dated in November 2008 reference the Veteran's report of having sustained injuries in Vietnam when he was pushed into a wall and broke his jaw and bones in his mouth.  Similarly, in a November 2008 mental health treatment report, the Veteran provided a history of having broken his jaw twice.  

In a February 2009 statement the Veteran described having had an injury during boot camp involving a fall on the obstacle course in which his top lip was torn at the corners and the upper front jaw gumline peeled away from the roots of his teeth.  He also stated his head and neck had been bent back.  He reported that no teeth were broken, but that the bones in his gum line were splintered and that bone fragments were removed by the base dentist.  He stated that additional bone fragments had been removed by his private dentist after service in approximately January 1968 and that his front tooth was subsequently capped due to the prior injury.  He complained of a history of jaw, neck, and head pain since the injury in boot camp and stated that he underwent two jaw procedures to correct misalignment caused by the injury.  

A private medical statement received by VA in November 2009 from the Veteran's chiropractor noted intermittent treatment had been provided since 1990.  It was noted that the Veteran stated he had endured trauma to the upper gums, jaw, and teeth during active service when he fell during boot camp.  The injury was noted to have involved a brief loss of consciousness, exposure of gums and roots, bone fragments in the gums, and separation of the upper lip from the gums.  It was the chiropractor's opinion that the Veteran's current medical condition was more likely than not due to this in-service injury.  

A January 2010 report included an assessment of myofascial pain and headache possibly due to clenching and grinding.  Referencing the Veteran's report of sustaining a jaw injury during service, the examiner stated that it was possible that his myofascial pain and headache could be related to a jaw injury.  The examiner also stated this was not a conclusive cause and effect, but that there was a possibility that such an injury might have led to discomfort and pain of the jaw.  X-ray studies of the cervical spine in September 2010 revealed findings including moderately advanced degenerative disc disease.  

VA treatment records dated in February 2011 noted the Veteran reported having sustained a jaw fracture and neck injury in boot camp in 1966.  He also reported having had jaw surgery twice in the 1980's and 1990's.  An August 2011 report included a diagnosis of sleep bruxism without opinion as to etiology.  X-ray studies of the cervical spine in February 2014 revealed findings including minimal diffuse degenerative joint disease and moderate narrowing of C6-C7.

Private medical correspondence dated in January 2015 noted the Veteran had received TMJ treatment in 2002 and 2003.  A February 2015 treatment report noted oral habits including grinding teeth regularly.  

A March 2015 VA oral and dental conditions (not TMJ) disability benefits questionnaire found the Veteran had no current issues upon examination.  His dental condition was within normal limits.  There was no anatomical loss or bony injury of any teeth.  The examiner found it was less likely that the Veteran incurred dental trauma or injury in service.  

VA neck (cervical spine) examination in April 2015 included diagnoses of degenerative arthritis of the cervical spine and degenerative disc disease.  The examiner summarized the pertinent service treatment records and found the claimed condition was less likely incurred in or caused by the claimed in-service injury.  He indicated that there was no reference to neck hyperextension or injury nor ongoing neck pain.  

In a July 2016 addendum, the examiner reiterated the diagnosis of mild degenerative joint disease of the cervical spine and stated again that the disorder was less likely incurred in or caused by the claimed in-service injury.  It was noted service treatment records included no reference to ongoing neck pain or neck injury.  The examiner noted, in essence, that degenerative joint disease referred to a worsening of the disease over time and the Veteran's current condition would have the expectation of being far more extensive with increased bony deformity or damage if it were related to an injury that occurred 50 years earlier during military service.  

VA dental and oral conditions examinations in August 2016 included diagnoses of TMJ disorder, TMJ dysfunction, anterior disc displacement with reduction, and anatomical loss or injury of the mouth, lips, or tongue.  The examiner noted a faint white scar in the area of the maxillary labial vestibule above teeth number seven and eight that was approximately seven millimeters (mm) in length.  The scar was not painful or unstable and did not have a total area equal to or greater than 39 square centimeters (6 square inches).  Imaging studies in August 2016 revealed no significant abnormality nor evidence of boney trauma to the maxilla or mandible.  The examiner found the claimed conditions were less likely incurred in or caused by the claimed in-service injury.  The pertinent service treatment reports were summarized and the examiner found there was no mention of TMJ trauma or treatment for TMJ dysfunction or pain in the service treatment reports.  It was also noted that the Veteran's December 1967 separation examination was silent as to this issue.  The examiner reported that a January 2010 private medical statement noted the possibility of myofascial pain related to jaw injury, but found that the available evidence included no record of a jaw injury in service with documentation only of a lip laceration.  

Based upon the evidence of record, the Board finds that a dental disability due to dental trauma to the gums, jaws, and teeth and a neck disability were not manifest during active service.  There is likewise no evidence of that arthritis to the cervical spine within one year of service.  The evidence also fails to establish that dental or neck disabilities manifest during this appeal are etiologically related to service.  The March 2015, April 2015, July 2016, and August 2016 VA opinions as to these matters are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed of the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran is a combat veteran for VA purposes.  The available service treatment records show he sustained injuries to some extent to his mouth and gums which presumably involved some degree of trauma to the cervical spine.  However, based upon the overall evidence of record, his statements as to having sustained more severe injuries to the gums, jaws, teeth, and neck in service are not credible.  Similarly, his claim as to having experienced continuous symptoms of jaw and/or neck pain are not credible due to inconsistency with the other evidence of record.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

It is significant in this case that the more severe injuries described by the Veteran over the course of his appeal are inconsistent with the reported injuries documented contemporaneously in service both during medical and dental treatment at the time of the injury in boot camp and with the examination findings reported that the time of his separation from service.  Specifically, the Veteran presently recounts that his top lip was torn at the corners, the upper front jaw gumline peeled away from the roots of his teeth, and that the bones in his gum line were splintered and that bone fragments were removed by the base dentist.  The contemporaneous medical evidence does not support this history.  The reports only reference a laceration that received five sutures.  There was no indication of any bone involvement or damage to the gumline.  Had the level of trauma and injury been as severe as described by the Veteran, the Board believes such would have been recorded.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Moreover, more recent examinations revealed no anatomical loss or bony injury. 

As the Board finds the Veteran statements as to more severe injuries in service are not credible, the November 2009 private chiropractor's opinion based upon that factual history report is also not credible.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  The January 2010 private examiner's opinion is found to be too equivocal to warrant any probative weight and is found to have been specifically refuted by the August 2016 VA examiner.  Further, while VA treatment records note a history of jaw and neck injuries in service, the Court has held that such evidence which is simply information recorded by a medical examiner and unenhanced by any additional medical comment by that examiner does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Consideration has also been given to the Veteran's personal assertion that he has a dental disability due to dental trauma to the gums, jaws, and teeth and a neck disability as a result of service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent the credible evidence of record demonstrates injuries to the mouth, head, and gum, chronic residuals of such injuries are found not to be conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board notes the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a dental disability due to dental trauma to the gums, jaws, and teeth and a neck disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a dental disability due to dental trauma to the gums, jaws, and teeth for compensation purposes is denied.

Entitlement to service connection for a neck disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


